Exhibit 99.2 Financial Statements For the period ended September 30, 2009 Balance Sheets Unaudited As at September 30 As at December 31 (amounts in thousands of Canadian dollars) ASSETS Current Cash and cash equivalents $ $ Accounts receivables and other Inventory (note 3(a)ii) - Hedging instruments (note 4a) Future income taxes - Property, plant and equipment Future income taxes Hedging instruments (note 4b) - $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Hedging instruments (note 4b) - Short-term debt (note 5) - Long-term debt (note 5) Obligation under capital lease (note 11b) Hedging instruments (note 4b) - Other long-term liabilities (note 6) SHAREHOLDERS’ EQUITY (note 7) Capital stock Contributed surplus Deficit ) ) $ $ See accompanying notes to the financial statements OPTI CANADA INC. –2 – 2 Statements of Earnings (Loss), Comprehensive Earnings (Loss) and Retained Earnings (Deficit) Unaudited Three months ended September 30 Nine months ended September 30 (as revised) (as revised) (amounts in thousands of Canadian dollars, except per share amounts) Revenue Petroleum sales $ Power sales Royalties ) Expenses Operating Diluent & feedstock purchases Transportation Interest, net (note 8) General and administrative Financing charges 43 Loss on disposal of assets - - - Foreign exchange loss (gain) ) ) Net realized gain on hedging instruments ) Net unrealized loss (gain) on hedging instruments ) ) Depletion, depreciation and accretion Loss before taxes ) Income taxes Future tax recovery ) Net earnings (loss) and comprehensive earnings (loss) Retained earnings (deficit) - beginning of period ) ) ) Accounting policy change (note 3b(i)) - - ) Retained earnings (deficit) - beginning of period as revised ) ) Expiration of call options - - - ) Retained earnings (deficit) - end of period $ ) $ $ ) $ Earnings (loss) per share, basic and diluted $ $ ) $ ) $ ) See accompanying notes to the financial statements OPTI CANADA INC. –3 – 2 Statement of Cash Flows Unaudited Three months ended September 30 Nine months ended September 30 (amounts in thousands of Canadian dollars) (as revised) (as revised) Cash provided by (used in) Operating activities Net earnings (loss) $ $ ) $ ) $ ) Items not affecting cash Depletion, depreciation and accretion expense Stock-based compensation expense Unrealized loss (gain) on hedging instruments ) ) Loss on disposal of assets - - - Commodity hedge expense 66 Foreign exchange (gain) loss ) ) Future tax recovery ) Net change in non-cash working capital (note 13) 49 ) Financing activities Increase (repayments) of debt ) ) Net proceeds from share issuances Decrease in principal portion of capital lease obligation ) Net change in non-cash working capital (note 13) ) - ) Investing activities Property, plant and equipment additions ) Sale of assets (note 14) - - - Increase (decrease) in interest reserve account - ) - Net change in non-cash working capital (note 13) Foreign exchange gain (loss) on cash and cash equivalents held in foreign currency ) ) Decrease in cash ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period $ See accompanying notes to the financial statements OPTI CANADA INC. –4 – 2 1. SUMMARY OF OPERATIONS OPTI Canada Inc. (OPTI) is a public Canadian company with its shares listed for trading on the Toronto Stock Exchange (Symbol: OPC).OPTI’s primary activity is the Long Lake Project (the Project), in which OPTI has a 35 percent working interest as at September 30, 2009. 2. ACCOUNTING POLICIES The interim financial statements of OPTI Canada Inc. are presented in accordance with Canadian generally accepted accounting principles (GAAP).These interim financial statements have been prepared using the same accounting policies and methods of computation as the revised financial statements for the year ended December 31, 2008, that were filed on SEDAR on June 3, 2009, except as noted below. These interim financial statements do not contain all the disclosures required for annual financial statements.Accordingly, they should be read in conjunction with the revised annual financial statements and the notes thereto for the year ended December 31, 2008 that were filed on SEDAR on June 3, 2009. 3. NEW ACCOUNTING POLICIES a) Property, plant and equipment Major facilities Major facilities including the Upgrader, SAGD, and operating costs net of revenues in relation to major facilities that are not considered to be ready for their intended use, are capitalized.Judgement is required to determine whether operations are in the development stage.The factors considered include, whether the plant is producing a saleable product, and whether the plant is operating at pre-determined operating levels in relation to commercial operations, whether the assets are ready for their intended use or other factors as circumstances warrant.Effective April 1, 2009, the facilities related to the Upgrader are considered ready for their intended use, revenue is now recognized and operating costs are recorded in earnings. An impairment loss is recognized on major facilities when the carrying amount exceeds its fair value. The carrying amount is not recoverable if the carrying amount exceeds the sum of the undiscounted cash flows from expected use and eventual disposition. If the carrying amount is not recoverable, an impairment loss is measured as the amount by which the assets exceeds the fair value measured by the discounted future cash flows from the major facilities assets. OPTI’s major facilities are depreciated using the unit of production method based on the facilities’ productive capacity over 40 years. b) Inventory Inventory consists of materials and supplies that are recorded at the lower of the weighted average cost and net realizable value. c) New standards (i) Current accounting changes - Goodwill and Intangible assets OPTI adopted CICA handbook standard section 3064 “Goodwill and Intangible Assets” on January 1, 2009.This standard replaced section 3062 “Goodwill and Other Intangible Assets” and section 3450 “Research and Development Costs.”The new section establishes standards for the recognition, measurement, presentation and disclosure of goodwill and intangible assets.The provisions relating to the definition and initial recognition of intangible assets are equivalent to the corresponding provisions of International Financial Reporting Standard IAS 38, “Intangible Assets.”Emerging Issues Committee (EIC) abstract 27 “Revenues and Expenditures During the Pre-Operating Period” no longer applies.Accounting Guideline (AcG) 11 “Enterprises in the Development Stage” is amended to delete references to deferred costs and to provide guidance on development costs as intangible assets under section 3064. NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. – 5 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED 3. NEW ACCOUNTING POLICIES (CONTINUED) Prior to 2009, OPTI capitalized gains and losses related to the translation of U.S. dollar debt, capitalized operations, as well as realized and unrealized gains and losses related to certain financial derivatives associated with its long-term debt. As a result of the adoption of this new accounting standard, these capitalized amounts no longer meet the criteria for capitalization.This change in accounting policy has been applied retroactively, with a cumulative adjustment to the opening deficit balance at January 1, 2009 as well as a corresponding adjustment to opening deficit for the comparative period presented, as if the new accounting policy had always been applied. The magnitude of these adjustments is $85 million increase to deficit at January 1, 2009. This is comprised primarily of the value of the foreign exchange translation at December 31, 2008 whose value reflects foreign exchange rates in effect at that date. Refer to note 12 for the disclosure of the impact of this accounting change on the comparative period. (ii) Current accounting changes - Credit risk and the fair value of financial assets and financial liabilities On January 20, 2009 the Emerging Issues Committee (“EIC”) issued a new abstract EIC 173 “Credit risk and the fair value of financial assets and financial liabilities”. This abstract concludes that an entity’s own credit risk and the credit risk of the counterparty should be taken into account when determining the fair value of financial assets and financial liabilities, including derivative instruments. This abstract is to apply to all financial assets and liabilities measured at fair value in interim and annual financial statements for periods ending on or after January 20, 2009. The adoption of this abstract did not impact OPTI’s financial statements. (iii) Future accounting changes On February 13, 2008 the CICA Accounting Standards Board announced that Canadian public reporting issuers will be required to report under International Financial Reporting Standards (IFRS) in 2011. OPTI is currently evaluating the impact of these new standards. The implementation of IFRS may result in a significant impact on our accounting policies, measurement and disclosure. In June 2009, the CICA issued amendments to CICA Handbook Section 3862, Financial Instruments - Disclosures. The amendments include enhanced disclosures related to the fair value of financial instruments and the liquidity risk associated with financial instruments. The amendments will be effective for annual financial statements for fiscal years ending after September 30, 2009 and are consistent with recent amendments to financial instrument disclosure standards in IFRS. OPTI will include these additional disclosures in its annual financial statements for the year ending December 31, 2009. 4. HEDGING INSTRUMENTS a) Hedging assets - 2009 commodity hedging OPTI has deferred premium West Texas Intermediate (WTI) put options that provide a US$80 per barrel strike price for 6,000 bbl/d of crude oil through 2009.At September 30, 2009 these instruments had an estimated value of $7 million (December 31, 2008 - $73 million).The cost of the put options are paid as the contracts expire and remaining amounts owing are included in accounts payable and accrued liabilities.At September 30, 2009 $3 million is included in accounts payable and accrued liabilities (December 31, 2008 - $11 million).Additionally, OPTI has crude swaps at US$77 per barrel for 500 bbl/d of crude oil through 2009, with an estimated value of $0.5 million at September 30, 2009 (December 31, 2008 - $5 million). NOTES TO FINANCIAL STATEMENTS OPTI CANADA INC. –6 – 2 TABULAR AMOUNTS ARE IN THOUSANDS OF DOLLARS EXCEPT AS NOTED 4. HEDGING INSTRUMENTS (CONTINUED) b) Hedging Liabilities Liability (asset) September 30, 2009 December 31, 2008 Foreign exchange hedging instruments (i) $ $ ) 2010 commodity hedging instruments (ii) - Short term hedging liability - Long term - 2010 commodity hedging instruments (ii) - Total hedge liability $ $ ) (i) Foreign exchange hedging OPTI has foreign exchange forward contracts that provide for a fixed payment of CDN$1,028 million in exchange for receipt of US$875 million on April 16, 2010 (a rate of approximately CDN$1.17 per U.S. dollar). (ii) 2010 commodity hedging OPTI has entered into West Texas Intermediate (WTI) swap options that provide for 3,000 bbl/d at strike prices between US$64 and US$67 per barrel of crude oil starting January 1, 2010 through December 31, 2010.These swaps have an estimated total liability of $11 million at September 30, 2009 (December 31, 2008 - nil). 5. DEBT FACILITIES OPTI’s debt consists of the following: September 30, 2009 December 31, 2008 Senior secured notes (a) $ $ Long-term revolving credit facility (b) Long-term debt Short-term revolving credit facility (c) - Total debt $ $ a) Senior secured notes
